Pope, Judge.
Appellant and appellee, former husband and wife, entered into a settlement agreement on May 17, 1971, which was incorporated by reference and made a part of a final decree of divorce on June 4,1971. On September 29, 1983 appellee filed a contempt citation against appellant for failure to comply with a term of the settlement agreement, which was denied by appellant. The trial court determined that appellant was indebted to appellee in a specified amount, but was not in wilful violation of the divorce decree because a valid question existed as to the interpretation of a provision of the agreement. Appellant’s application for discretionary review by this court was then granted.
Upon receipt of the record, we initiated the question of this court’s jurisdiction of the appeal, requesting the parties to file briefs on this issue. Our research convinces us that this is a divorce and alimony case within the meaning of Ga. Const., Art. VI, Sec. VI, Par. Ill, in which jurisdiction lies in the Supreme Court. See, e.g., Stone v. Stone, 254 Ga. 519 (330 SE2d 887) (1985); Martin v. Martin, 254 Ga. 376 (329 SE2d 503) (1985); Cousins v. Cousins, 253 Ga. 30 (315 SE2d 420) (1984). Accordingly, this case must be transferred to the Supreme Court.

Transferred to the Supreme Court.


McMurray, P. J., and Carley, J., concur.

*2Decided May 2, 1986.
George C. Chenggis, for appellant.
Terri A. Candler, for appellee.